SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2011 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X MINUTES OF THE EXTRAORDINARY BOARD OF DIRECTORS MEETING OF COMPANHIA SIDERÚRGICA NACIONAL HELD ON JULY 12, 2, DRAWN UP IN THE SUMMARY FORMAT. Corporate Registry (NIRE) 35300396090 1. Date: July 12, 2011 2. Time: 3:00 p.m. 3. Venue: Avenida Brigadeiro Faria Lima, 3400 – 20° andar. 4. Attendance: Benjamin Steinbruch, Jacks Rabinovich, Antonio Francisco dos Santos, Yoshiaki Nakano, Alexandre Gonçalves Silva, Fernando Perrone and Gilberto Sayão da Silva –Board members and Marcos Rodrigues Themudo Lessa acting as Secretary of the Extraordinary Meeting, which was held via conference call. 5. Agenda: 5.1 – to carry out the fifth (5 th ) issue of unsecured, non-convertible debentures issued by the Company in a single series, amounting to one billion, one hundred and fifty million reais (R$1,150,000,000.00) (“Issue” and “Debentures”, respectively), for public offering with restricted placement efforts, pursuant to CVM Rule 476 (
